       Case: 4:20-cv-00794-JG Doc #: 248 Filed: 11/05/20 1 of 2. PageID #: 1899




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CRAIG WILSON, et al.,                             )   CASE NO.: 4:20cv794
                                                  )
                                                  )
                       Petitioners,               )   JUDGE JAMES S. GWIN
                                                  )
                v.                                )
                                                  )
MARK WILLIAMS, Warden of Elkton                   )
Federal Correctional Institution, et al.,         )   RESPONDENTS’ STATUS REPORT
                                                  )
                                                  )
                       Respondents.               )



         Pursuant to the Court’s May 14, 2020 non-document Order, Respondents respectfully

submit the following status report, providing COVID-19 testing data for Federal Correctional

Institution Elkton (“Elkton”), this data includes the main facility and the Federal Satellite Low.

ABBOTT RAPID TESTS

         Abbott Tests for November 4, 2020 are as follows:


                                DAILY                       TOTAL (since May 14, 2020)
    TESTS
    PERFORMED                         2                                  16171
    POSITIVE                          0                                   73
    NEGATIVE                          2                                  1543




1
    One test was invalid on May 19, 2020
   Case: 4:20-cv-00794-JG Doc #: 248 Filed: 11/05/20 2 of 2. PageID #: 1900




MASS TESTING – QUEST DIAGNOSTICS


     The following data is as of November 4, 2020:

     Swabs taken/sent to Quest: 20


                        RESULTS            TOTAL (since May 11,
                                                 2020)
TESTS
PERFORMED                   20                       7226
POSITIVE                     0                        969
NEGATIVE                     0                       5587
INCONCLUSIVE                 0                        121


                                           Respectfully submitted,

                                           JUSTIN E. HERDMAN
                                           United States Attorney

                                      By: /s/ Sara E. DeCaro
                                          James R. Bennett II (OH #0071663)
                                          Sara E. DeCaro (OH #0072485)
                                          David M. DeVito (CA #243695)
                                          Assistant United States Attorneys
                                          United States Courthouse
                                          801 West Superior Ave., Suite 400
                                          Cleveland, Ohio 44113
                                          216-622-3988 - Bennett
                                          216-522-4982 - Fax
                                          James.Bennett4@usdoj.gov
                                          Sara.DeCaro@usdoj.gov

                                           Attorneys for Respondents




                                            2
